 In the Matter Of MANN EDGE TOOL COMPANYandFEDERAL LABORUNION No. 18779 AMERICAN FEDERATION OF LABORCase No. R-835.-Decided July 5,1938Tool Manufacturing Industry-Investigation of Representatives:controversyconcerning representation of employees-UnitAppropriate for Collective Bar-gaining:production and maintenance employees, excluding foremen and cleri-cal employees ; stipulation asto-Representatives:proof of choice : compari-son of canceled salary checks and union membershipapplications-Certificationof Representatives:upon proof of majority representation.Mr. W. G. Stuart Sherman,for the Board.Mr. Harold W. Houck,of Lewistown, Pa., andMcCormick, Herdic& Furst,byMr. Carl W. Herdic,ofWilliamsport, Pa., for theCompany.Mr. Victor A. Pascal,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn March 12, 1938, there was filed on behalf of Federal LaborUnion No. 18779, herein called the Union, with the Regional Directorfor the Sixth Region (Pittsburgh, Pennsylvania) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Mann Edge Tool Company, Lewistown,Pennsylvania, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On April 18, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On May 5, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon theUnion, and upon the Steel Workers -Organizing Committee, herein8 N. L. R.B.,No. 9.84 DECISIONS AND ORDERS85called the S. W. 0. C., a labor organization claiming to representemployees directly affected by the investigation.The Company filedan answer to the petition in which it denied 'that the unit urged bythe Union was appropriate for the purposes of collective bargaining.Pursuant to notice, a hearing was held on June 9, 1938, at Lewistown,Pennsylvania, before Joseph L. Maguire, the Trial Examiner dulydesignated by the Board.The Board and the Company were repre-sented by counsel and participated in the hearing.No appearancewas made on behalf of the S. W. 0. C. Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During thecourse of the hearing, the parties stipulated as to certain facts, whichstipulations were made part of the record.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTMann Edge Tool Company, a Pennsylvania corporation, is en-gaged at its plant in Lewistown, Pennsylvania, in the production,sale,and distribution of edge tools, consisting principally of handledand unhandledaxes.It was stipulated that the facts concerning theCompany's business were substantially the same at the date of thehearing herein as they were at the date of a previous hearing beforethe Board of a proceeding involving the Company.- In the formerproceeding, we found that from August 1, 1935, to about January 30,1936, of the less-than-carload-lot shipments the Company receivedover the Pennsylvania Railroad, 73 per cent were secured fromsources outside the State of Pennsylvania.We also found that dur-ing the same period; the Company received three carload shipmentsfrom sources outside the State of Pennsylvania and that 85 per centof the Company's less-than-carload-lots of handled and unhandledaxes shipped over the Pennsylvania Railroad were sent to destina-tions outside the State of Pennsylvania.We find that the Union-is a labor organization affiliated with theAmerican Federation of Labor admitting employees of the Companyto its membership.We find that a question has arisen concerning the representationof employees of the Company, which, occurring in connection withthe operations of the Company described above, has a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tends to lead to labor disputes burdening andobstructing commerce and the free flow ofcommerce.'Matter of Mann EdgeToolCompanyandFederalLabor UnisonNo 18779, 1 N. L. R. B977. 86NATIONAL LABOR RELATIONS BOARDIn accordance with the stipulation of the parties, we find that theproduction and maintenance employees of the Company, excludingforemen and clerical employees, constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.Forty-two of the Union's signed membership applications wereintroduced in evidence and its president testified, without contradic-tion, that all the individuals signing the applications were membersof the Union and in the Company's employ on the date of the hear-ing.The parties stipulated that, on the date of the hearing, therewere 71 employees in the appropriate bargaining unit and that thesignatures on the applications compared identically with the en-dorsements on the Company's salary checks.We find that the Unionhas been designated and selected by a majority of the employees inthe appropriate unit as their representative for the purposes of col-lective bargaining.It is, therefore, the exclusive representative ofall the employees in ' such unit for the purposes of collective bargain-ing, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONOLusIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Mann Edge Tool Company, Lewistown,Pennsylvania, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Company,excluding foremen and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.3.Federal Labor Union No. 18779 is the exclusive representativeof all the employees in such unit for the purposes of collective bar-gaining, within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, DECISIONS AND ORDERS87IT IS HEREBY CERTIFIEDthat Federal Labor Union No. 18779 hasbeen designated and selected by a majority of the production andmaintenance employees of Mann Edge Tool Company, Lewistown,Pennsylvania, excluding foremen and clerical employees, as theirrepresentative- for the purposes of collective bargaining and that,pursuant to the provisions of Section 9 (a) of the Act, FederalLabor Union No. 18779 is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.[SAME TITLE]AMENDMENT TO DECISIONAugust 2, 1938On July 5, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision and Certification of Representativesin the above-entitled proceeding. In the Decision, the Board stated,"Forty-two of the Union's signed membership applications wereintroduced into evidence . . ." and "The parties stipulated ... thatthe signatures on the applications . . ."The Board's attention hasbeen called to the fact that the documents referred to are not mem-bership applications, but designations of the Unionas representativefor the purposes of collective bargaining.The Board hereby amends its decision by striking therefrom thewords quoted above and substituting therefor the following : "Forty-two signed designations of the Union as representative for collectivebargaining were introduced into evidence..." and "The parties stipu-lated ... that the signatures on the designations ..."Except as hereby amended, the Decision remains in full force andeffect.8 N. L. R.B., 9a.